DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Glowacki (USPN 3,874,383) in view of Somers et al. (USPGPub 2006/0090817) above, and further in view of Fischer (USPGPub 2009/0234288).

Re Claim 1, Glowacki discloses a medical injection needle (11) (as seen in Glowacki Fig. 1) having a metallic needle body (Glowacki Col. 2 Lines 21-29, wherein all three-dimensional structures have a body) comprising an axially extending wall (outer wall of cannula 11, Glowacki Figs. 1 and 3), a first end portion (distal end including piercing point 16), a second end portion (proximal end), and a flow path providing for fluid communication between the first end portion and the second end portion along the axially extending wall (Glowacki Fig. 1). Glowacki 
	However, Glowacki does not disclose wherein at least a portion of the metallic needle body comprises a hardened surface layer in which carbon atoms and nitrogen atoms are deposited. Somers discloses a process of hardening a surface layer of steel wherein the surface layer is deposited with carbon atoms and nitrogen atoms wherein such a process improves the hardness and wear resistance of the stainless steel (Somers ¶ 0014 and 0036). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified at least a portion of the metallic needle body of Glowacki to comprise a hardened surface layer in which carbon atoms and nitrogen atoms are deposited as disclosed by Somers for improving the hardness and wear resistance of the metal lie body.
	Glowacki in view of Somers fail to disclose wherein the hardened surface layer is only present along a surface which is further away from the needle hub element than 1.5 mm. Fischer discloses a dental injection needle (Fischer Figs. 1A-3A) comprising a needle (106, 108) and needle hub (102) wherein a hardened surface layer (surface of 108, Fischer ¶ 0030) is only present along a surface which is further away from the needle hub element than 1.5 mm (Fischer ¶ 0030-0036) wherein the hardness of the distal needle portion is important in applications wherein the needle is pushed into tough ligamentary tissue (Fischer ¶ 0015). 

Re Claims 2 and 3, Glowacki in view of Somers above, and further in view of Fischer disclose all of the limitations of Claim 1. Glowacki fails to disclose wherein the hardened surface layer has a radial extent (r0, n) which does not exceed 25µm; and wherein the hardened surface layer has a radial extent (r0, n) which does not exceed 10µm. Somers discloses the process of hardening a surface layer of steel resulting in a hardened layer not exceeding 35µm with a micro-hardness of more than 1500 HV. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the thickness of the hardened surface layer of Glowacki in view of Somers above, and further in view of Fischer to not exceed 35 pm wherein the process used by Somers to achieve this hardened layer results in a micro-hardness of more than 1500 HV.
	Furthermore, prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 11 USPQ 1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of a hardened surface layer not exceeding 35µm 

Re Claim 4, Glowacki in view of Somers above, and further in view of Fischer disclose all of the limitations of Claim 1. Glowacki fails to disclose wherein the hardened surface layer comprises an inner layer in which predominantly carbon atoms are deposited and an outer layer in which predominantly nitrogen atoms are deposited. Somers discloses the process of hardening a surface layer of steel resulting in an inner layer in which predominantly carbon atoms are deposited and an outer layer in which predominantly nitrogen atoms are deposited resulting in a micro-hardness of more than 1500 HV (Somers ¶ 0036). Therefore, it would have been obvious to one of ordinary ski Min the art before the effective filing date of the present invention to have modified the hardened surface layer of Glowacki in view of Somers above, and further in view of Fischer to comprise an inner layer in which predominantly carbon atoms are deposited and an outer layer in which predominantly nitrogen atoms are deposited as disclosed by Somers resulting in a micro-hard ness of more than 1500 HV.

Re Claims 5 and 6, Glowacki in view of Somers above, and further in view of Fischer disclose all of the limitations of Claim 1. Glowacki further discloses wherein the at least a portion of the metallic needle body comprises the first end portion (Glowacki Fig. 1); and wherein the first end portion comprises a sharpened tip (16) (Glowacki Fig. 1).

Re Claim 7, Glowacki in view of Somers above, and further in view of Fischer disclose all of the limitations of Claim 1. Glowacki further discloses wherein the metallic needle body comprises a radially outwardly oriented surface and a radially inwardly oriented surface (wherein the radially outwardly oriented surface is the surface of the outer wall of the needle and wherein the radially inwardly oriented surface is the surface of the inner wall of the needle). However, Glowacki does not disclose wherein the hardened surface layer is present along at least a portion of at least one of the radially outwardly oriented surface and the radially inwardly oriented surface. Somers discloses a process of hardening a surface layer of steel wherein the surface layer is deposited with carbon atoms and nitrogen atoms wherein such a process improves the hardness and wear resistance of the stainless steel (Somers ¶ 0014 and 0036). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the radially outwardly oriented surface or the radially inwardly oriented surface of the metallic needle body of Glowacki in view of Somers above, and further in view of Fischer to be hardened as disclosed by Somers for improving the hardness and wear resistance of at least a portion of at least one of the radially outwardly oriented surface and the radially inwardly oriented surface.

Re Claim 9, Glowacki in view of Somers above, and further in view of Fischer disclose all of the limitations of Claim 7. Somers discloses a process of hardening a surface layer of steel wherein the surface layer is deposited with carbon atoms and nitrogen atoms wherein such a process improves the hardness and wear resistance of the stainless steel (Somers ¶ 0014, 0033 and 0036) wherein such a process can be applied to a first hardened surface layer present along 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the medical injection needle of Glowacki in view of Somers above, and further in view of Fischer to have a first hardened surface layer present along at least a portion of the radially outwardly oriented surface and a second hardened surface layer present along at least a portion of the radially inwardly oriented surface, wherein the metal lie needle body further comprises a core section between the first hardened surface layer and the second hardened surface layer, and wherein the hardness of the at least a portion of the radially outwardly oriented surface is 3-5 times greater than the hardness of the core section, as disclosed by Somers for improving the hardness and wear resistance of the medical injection needle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Glowacki (USPN 3,874,383) in view of Somers et al. (USPGPub 2006/0090817) above, and further in view of Fischer (USPGPub 2009/0234288) as applied to Claim 1 above, and further in view of Chuang et al. (USPGPub 2015/0217089).

Re Claim 8, Glowacki in view of Somers above, and further in view of Fischer disclose all of the limitations of Claim 7. Glowacki discloses wherein the axially extending wall of the injection needle (11) is tubular (wherein injection needles have a tubular shape for delivering fluids therethrough to a patient). However, Glowacki in view of Somers above, and further in view of Fischer disclose wherein the axially extending wall has a thickness (t) in the range 25µm to 50µm. Chuang discloses a needle introducer (100) wherein the cannula body has a wall thickness of 10-500µm wherein micro-cannulas reduce pain and bruising (Chuang Claim 7; ¶ 0003). Therefore, it would have been obvious to one of ordinary ski Min the art before the effective filing date of the present invention to have modified the axially extending wall of the injection needle of Glowacki in view of Somers above, and further in view of Fischer to have a thickness of 10-500µm as disclosed by Chuang wherein micro-cannulas reduce pain and bruising. Furthermore, prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 11 USPQ 1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of 10-500µm substantially overlaps and thus anticipates the claimed range of 25-50µm.

Response to Arguments
Applicant's arguments filed 0223/2021 have been fully considered but they are not persuasive. In the middle of Page 7 of the response, applicant argues “that FISCHER is a two-part needle, and not a needle having a single needle body with a hardened surface layer, as claimed.” Applicant states that because of this, Fischer teaches away from the claims of the present case. However, it is noted that the features upon which applicant relies (i.e., a single needle body with a hardened surface layer) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Thereafter, applicant argues “FISCHER allegedly discloses an injection needle having a hardened surface area which is only present along a surface that is further away from the needle hub element than 1.5 mm.” However, Claim 1 now requires that “the hardened surface layer is only present along a surface which is further away from the needle hub element than 1.5 mm.” Paragraph 0045 of Fisher discloses “the embedded section of distal needle portion [108] may extend at least about 2 mm, or at least about 10 mm through the interior of proximal needle portion 106.” Therefore, the hardened surface layer is more than 1.5 mm from the needle hub 102 which includes neck portion 114, Fischer paragraph 0046. 
	At the bottom of Page 7 and leading into Page 9 of the response, applicant argues “[n]othing in GLOWACKI or SOMERS would have taught or suggested to a person having ordinary skill in the art that such a metal treatment process could be done to a needle, with a reasonable expectation of success.” However, secondary reference Somers is directed to “case-hardening of a stainless steel article by means of gas including carbon and/or nitrogen” as described in Somers abstract. Primary reference Glowacki discloses a stainless steel needle at Glowacki Col. 2 Lines 27-29. One of ordinary skill in stainless steel needles would recognize that Somers case-hardening of a stainless steel article by means of gas including carbon and/or Sakraida v. AG Pro, Inc. at 417, 82 USPQ2d at 1396. In the present case, Somers is directed to stainless steel articles whereas primary reference Glowacki is directed to stainless steel needles. It is examiner’s position that stainless steel needles are similar devices to stainless steel articles. Furthermore, it is examiner’s position that “case-hardening of a stainless steel article by means of gas including carbon and/or nitrogen” is not beyond the ordinary skill in the art of one skille din the art of stainless steel needles. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783                  

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783            
03/05/2021